Exhibit 10.10

 

ASSIGNMENT OF CONSTRUCTION

AND DEVELOPMENT DOCUMENTS

 

THIS ASSIGNMENT OF CONSTRUCTION AND DEVELOPMENT DOCUMENTS (“Assignment”) is made
and entered into effective as of October 24, 2014, by O.COM LAND, LLC, a Utah
limited liability company (“Borrower”), in favor of U.S. BANK NATIONAL
ASSOCIATION, as Administrative Bank (“Administrative Bank”) for the Banks under
that certain Loan Agreement dated on or about the date hereof (the “Loan
Agreement”) by and among Borrower, Overstock.com, Inc., a Delaware corporation,
Administrative Agent and the parties thereto as Banks, together with all of
their successor and assigns.

 

R E C I T A L S:

 

A.            Borrower owns real property located in Salt Lake County, Utah, as
described on Exhibit “A” attached to and incorporated by reference in this
Assignment (the “Property”).

 

B.            Borrower have requested from Banks a construction loan (the
“Loan”) in the stated principal amount of $45,760,000.00.

 

C.            Borrower shall use the proceeds of the Loan as construction and
development financing for improvements constructed on the Property (the
“Improvements”).

 

D.            Banks have approved the Loan, conditioned, in part, on Borrower’s
execution and delivery of this Assignment.

 

E.            Capitalized terms herein shall have the meaning given in the Loan
Agreement unless otherwise defined.

 

A G R E E M E N T

 

NOW, THEREFORE, in consideration of Banks making the Loan to Borrower, and for
good and valuable consideration, the receipt and legal sufficiency of which are
hereby acknowledged, Borrower and Administrative Bank agree as follows:

 

1.             Assignment.  Borrower hereby assigns, transfers, and conveys to
Administrative Bank on behalf of the Banks, and grants to Administrative Bank on
behalf of the Banks a security interest in, all right, title, interest and
estate of Borrower, now owned or hereafter acquired, in and to the following
(collectively, the “Assigned Contracts”), to the extent applicable to the
Property or the Improvements and to the extent of Borrower’s rights in the same:

 

(a)   All contracts and agreements relating to the planning, design,
engineering, or architecture of the Improvements;

 

(b)   All drawings, models, plans, specifications, budgets, cost estimates, bid
packages, bids, and other related documents relating to the development or
construction of the Improvements;

 

--------------------------------------------------------------------------------


 

(c)   All contracts and agreements relating to the installation, construction or
demolition of any of the Improvements, including all retainages, payment and
performance bonds, and performance escrows described in or required by any of
the foregoing;

 

(d)   All contracts, agreements and permits relating to the development of the
Property or the Improvements, including all contracts with government
authorities granting entitlements or development rights with respect to the
Property, appraisals, soils reports, feasibility studies, environmental
assessment reports, and engineering, mechanical and wetlands reports;

 

(e)   All contracts and agreements between Borrower and any utility company,
water company or user association, or telecommunications company for the purpose
of:   furnishing electricity, natural gas or oil, telephone, sewer, water, cable
television, internet or other such services to the Property;  providing
hook-ups, connections, lines or other necessary laterals or tie-ins to the
Property and the Improvements constructed or to be constructed on the Property,
including any “will serve” letters benefiting the Property; or granting any such
utility or other company access to the Improvements or to space in or on the
Property or the Improvements to provide service to the Property;

 

(f)    All contracts and leases granted by Borrower, as lessor, to any
individual or entity for the use of roof-top space or other areas on the
Improvements or the Property for the placement of telecommunications equipment,
antennae or transmission devices, or for the placement of billboards, signs or
other advertising media;

 

(g)   All contracts and agreements for marketing, leasing, advertising, use, or
sale of the Improvements or any portion of the Improvements;

 

(h)   All contracts and agreements relating to the management of the Property
and the Improvements, or with any franchisor relating to the operation or use of
the Improvements;

 

(i)    All security deposits, connection fees, prepayments, reservation fees and
other payments made by Borrower with respect to any of the foregoing;

 

(j)    All declaration of covenants, conditions and restrictions, and all rights
thereunder; and

 

(k)   All modifications, amendments, substitutions and replacements of any of
the foregoing.

 

2.             Liability of Administrative Bank.  Borrower, by executing this
Assignment, acknowledges that Administrative Bank does not assume any of the
obligations and duties of Borrower under or with respect to any of the Assigned
Contracts unless and until Administrative Bank shall have given to the other
party or parties to the applicable Assigned Contract (each, a “Contracting
Party”), written notice that Administrative Bank has affirmatively exercised
rights under this Assignment upon or after the occurrence and continuance of an
Event of Default under the Loan Agreement.

 

3.             Effect of Assignment.  This Assignment is for security purposes
only.  Accordingly, Administrative Bank shall have no right under this
Assignment to enforce the provisions of the Assigned Contracts until an Event of
Default under the Loan Agreement.  Upon the occurrence of any such Event of
Default, Administrative Bank may, without affecting any of Administrative Bank’s
rights or remedies against Borrower under any other Loan Document, exercise
rights under this Assignment as

 

2

--------------------------------------------------------------------------------


 

Borrower’s attorney-in-fact in any manner permitted by law.  In addition,
Administrative Bank shall have and possess, without limitation, any and all
rights and remedies of a secured party under the Uniform Commercial Code or as
otherwise provided by law.

 

4.             Consents to Assignment.  If requested by Administrative Bank,
Borrower shall obtain and provide to Administrative Bank written consents to
this Assignment from each Contracting Party.  Such consents shall be in form and
content reasonably satisfactory to Administrative Bank, and for the avoidance of
doubt in the case of the general contractor and the architect, shall be in form
and substance substantially similar to Attachment I and Attachment II, as
applicable, hereto (or as otherwise acceptable to the Administrative Bank in its
sole discretion).  Without limiting the foregoing, such consents may include,
among other things, acknowledgments and agreements that: Administrative Bank may
assume Borrower’s rights, duties, and obligations under the Assigned Contracts; 
no Assigned Contract may be amended or modified without Administrative Bank’s
prior written consent;  no Assigned Contract may be terminated for any reason
unless the party desiring to terminate gives Administrative Bank prior written
notice of such intent and a reasonable opportunity to cure or prevent such
termination; and  the disbursement terms and conditions contained in the Loan
Agreement shall take precedence over any payment provisions in any of the
Assigned Contracts.

 

5.             Representations and Warranties of Borrower.  Borrower represents
and warrants to Administrative Bank as follows:

 

(a)   Each of the Assigned Contracts constitutes a valid transaction, negotiated
in good faith and at arms-length.

 

(b)   Each of the Assigned Contracts has been duly executed and entered into by
the parties thereto and is legally enforceable against them in accordance with
the terms thereof (except as may be limited by bankruptcy law and creditor’s
rights, generally).

 

(c)   None of the Assigned Contracts has been amended, modified or terminated in
any manner and each is in full force and effect.

 

(d)   None of the Assigned Contracts has been assigned, pledged, transferred or
conveyed, other than the assignment made herein and in the Loan Documents.

 

(e)   To Borrower’s knowledge, no default or event of default has occurred with
respect to any of the Assigned Contracts, and no condition exists or event has
occurred which, with the giving of notice or the lapse of time or both, would
constitute an event of default thereunder.

 

(f)    To Borrower’s knowledge, each party to the Assigned Contracts has fully
and timely performed all covenants, conditions, and agreements as required
therein (except those not due to be performed until after the date hereof).

 

6.             Covenants of Borrower.  Borrower covenants and agrees with
Administrative Bank as follows:

 

(a)   Borrower shall not materially modify, alter, amend, or enter into any
change orders with respect to any of the Assigned Contracts without
Administrative Bank’s prior written consent or as permitted by the Loan
Agreement.

 

3

--------------------------------------------------------------------------------


 

(b)   Borrower shall not assign, sell, pledge, mortgage, or otherwise transfer
or encumber its interest in any of the Assigned Contracts so long as this
Assignment is in effect to any third party.

 

(c)   Borrower shall not take any action, consent or acquiesce to any action, or
refrain from taking any commercially reasonable action, without Administrative
Bank’s prior consent, which would result in the termination of any of the
Assigned Contracts.

 

(d)   Borrower shall provide Administrative Bank copies (or if requested by
Administrative Bank, the originals) of the Assigned Contracts and such
information as Administrative Bank may reasonably request concerning the status
of the Assigned Contracts.  Borrower shall promptly notify Administrative Bank
of any default under any of the Assigned Contracts, and shall promptly provide
Administrative Bank with copies of any notices of default, correspondence
alleging any default, and all communications respecting any default or alleged
default.

 

(e)   Borrower shall not intentionally waive, release, or discharge any
Contracting Party from any material covenants, conditions, obligations, or
agreements under an Assigned Contract to be performed or observed by such
Contracting Party without Administrative Bank’s prior consent.  Borrower shall,
at its sole cost and expense, enforce and secure the performance of all such
covenants, conditions, obligations, and agreements to be performed by any
Contracting Party to the Assigned Contracts.

 

7.             Right to Cure.  In the event that Borrower shall fail to perform
any covenant or condition contained in any Assigned Contract, Administrative
Bank, at Administrative Bank’s option, may take such action as deemed necessary
by Administrative Bank to cure such default.  All costs, fees and expenses,
including reasonable attorney fees and costs, incurred by Administrative Bank in
curing such default shall be paid by Borrower in accordance with the Loan
Documents.

 

8.             Attorney-in-Fact.  Borrower hereby irrevocably constitutes and
appoints Administrative Bank as Borrower’s true and lawful attorney-in-fact,
coupled with an interest, to demand, receive and enforce all of Borrower’s
rights with respect to the Assigned Contracts, to make payments under the
Assigned Contracts and to give appropriate receipts, releases and satisfactions
for and in behalf of and in Borrower’s name or, at the option of Administrative
Bank, in the name of Administrative Bank, all with the same force and effect as
Borrower could do if this Assignment had not been made.

 

9.             Rights Upon Default.  Upon the occurrence and continuance of an
Event of Default (as defined in the Loan Agreement), Administrative Bank, in
addition to such other remedies that Administrative Bank may have under any Loan
Document, or as a secured party under the Uniform Commercial Code, shall become
immediately entitled, but shall not be obligated, to exercise all the rights of
Borrower under the Assigned Contracts in Administrative Bank’s own name, in the
name of Borrower as Borrower’s attorney-in-fact, or in any other manner
permitted by law.  Without limiting the foregoing, Administrative Bank may, in
Administrative Bank’s sole discretion, take over and complete the construction
of any Improvements in accordance with the rights to do so under the Loan
Documents, use any plans and specifications, enforce Borrower’s rights under the
Assigned Contracts, and receive performance by any Contracting Party.  Borrower
hereby authorizes any Contracting Party to accept the assignment made herein and
authorizes and directs each such Contracting Party, upon a default by Borrower
and upon election by Administrative Bank, in Administrative Bank’s sole
discretion, to make and render all acts and performances required by such
Contracting Party under the terms and conditions of any Assigned Contract
directly to Administrative Bank or Administrative Bank’s nominee, as
Administrative Bank may direct, and Borrower hereby releases any such
Contracting Party from any

 

4

--------------------------------------------------------------------------------


 

liability or claim by reason of such Contracting Party making or rendering
performance under any Assigned Contract to Administrative Bank.  Administrative
Bank may amend, modify, extend, release, discharge, settle, compromise, and
otherwise deal with the Assigned Contracts and all Contracting Parties and any
rights and claims under the Assigned Contracts in such manner as Administrative
Bank deems necessary or prudent.  Administrative Bank shall have no liability to
Borrower for any action taken by Administrative Bank to enforce any of the
Assigned Contracts or to assert the rights of Borrower thereunder, or for
delaying or failing to do any of the foregoing or pursing any right or remedy
available to Administrative Bank.  No failure or delay on the part of
Administrative Bank in exercising any right, power, or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power, or remedy hereunder preclude any other or further exercise thereof
or the exercise of any other right, power, or remedy.  The rights, powers, and
remedies of Administrative Bank under this Assignment are cumulative and may be
exercised by Administrative Bank either independently of, or concurrently with,
any other right, power, or remedy contained herein, in any of the Loan
Documents, at law, or in equity.

 

10.          Indemnification.  Borrower shall indemnify and hold Administrate
Bank and Banks harmless from and against any and all claims, demands,
liabilities, losses, lawsuits, judgments and costs and expenses in accordance
with Section 9.2 of the Loan Agreement.

 

11.          Successors and Assigns.  Subject to the aforesaid limitation on
further assignment by Borrower, this Assignment shall be binding upon and inure
to the benefit of the respective assigns and successors in interest of Borrower
and Administrative Bank.

 

12.          Governing Law.  This Assignment shall be construed in accordance
with the laws of the State of Utah, without giving effect to principles of
conflicts of laws.

 

13.          Counterparts.  This Assignment may be executed in any number of
counterparts, each of which when so executed and delivered, shall be deemed an
original, but all such counterparts taken together shall constitute only one
instrument.

 

14.          Recitals.  All of the definitions and terms contained in the
recitals stated above in this Assignment are incorporated into the body of this
Assignment by reference.

 

15.          Termination.  This Assignment shall be effective and shall continue
in force so long as any obligation of Borrower to Banks, directly or indirectly
related to or arising out of the Loan, remains unsatisfied.

 

**SIGNATURE ON NEXT PAGE**

 

5

--------------------------------------------------------------------------------


 

[Signature Page for Assignment of Construction and Development Documents]

 

DATED effective as of the date first above written.

 

 

BORROWER:

 

 

 

O.COM LAND, LLC, a Utah limited liability company

 

 

 

 

 

By:

/s/ Carter Lee

 

Name:

Carter Lee

 

Title:

Manager

 

6

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

PROPERTY DESCRIPTION

 

The following described real property is located in Salt Lake County, Utah:

 

--------------------------------------------------------------------------------


 

Attachment I

 

CONTRACTOR’S CERTIFICATE

 

The undersigned (the “Contractor”) hereby consents to the assignment by O.com
Land, LLC, a Utah limited liability company (“Borrower”), to U.S. Bank National
Association, as Administrative Bank for the Banks (“Administrative Bank”) of the
construction contract dated October 13, 2014 (together with all amendments and
supplements thereto, the “Construction Contract”) for the construction of
improvements on the Property described in the Assignment of Contracts, Plans and
Specifications set forth above (the “Assignment”), and in consideration of the
Banks’ making the Loan to Borrower, Contractor hereby covenants and agrees with
Borrower and Administrative Bank as follows.  Capitalized terms not otherwise
defined shall have the meaning given in the Assignment:

 

1.             To the extent that Contractor has been paid for the same, all of
the subcontractors and materialmen’s undisputed costs and expenses for the
construction of the Improvements shall be paid for by Contractor when the same
become due and payable, and upon the request of Borrower, Contractor will
furnish to Borrower satisfactory evidence to verify such payments.

 

2.             Contractor recognizes that Banks may be prevented from disbursing
funds under the Loan Agreement in due course if Contractor claims a default
under the Construction Contract.  Accordingly, Contractor covenants and agrees
that it will not claim any default under the Construction Contract without prior
written notice to Administrative Bank and without giving Administrative Bank a
reasonable opportunity to remedy the default.

 

3.             Since Contractor also recognizes that it is essential to
Administrative Bank’s rights under the Loan Agreement that the construction of
the Improvements specified by the Construction Contract be completed as
expeditiously as possible, Contractor agrees to cooperate fully with Borrower,
all in accordance with the terms of the Construction Contract, so as to permit
Borrower to comply promptly with its obligations under the Loan Agreement.

 

4.             Contractor will not permit the performance of any work pursuant
to any change order which will result in an increase of the contract price for
the construction of the Improvements in excess of $750,000 nor pursuant to any
change order which, together with the aggregate of change orders theretofore
executed by Borrower, will result in an increase or decrease in such prices in
excess of an aggregate amount of $1,500,000 (computed prior to giving effect to
such change order) unless, in either case, it shall have received the written
approval of Administrative Bank to such change order.  All such computations
shall be made without giving effect to any cost savings.

 

5.             Upon the occurrence of an Event of Default under the Loan
Agreement or under any document provided for therein or contemplated thereby,
Contractor will, at Administrative Bank’s request (which request shall not be
unreasonably delayed), continue performance on behalf of Administrative Bank
under the Construction Contract in accordance with the provisions thereof,
provided that Contractor shall be reimbursed and compensated in accordance with
the Construction Contract.

 

6.             Contractor hereby consents to the assignment of the Construction
Contract by Borrower to Administrative Bank as security for the above-referenced
construction loan as more particularly set forth above in the Assignment, on the
condition that Administrative Bank shall exercise the rights of Borrower
thereunder subject to Contractor’s right to be paid the contract price for any
work performed.  Contractor represents to Administrative Bank that as of the
date hereof, the Construction Contract is in full force and effect and that no
event has occurred which itself constitutes, or with the lapse of time would
constitute, a default under the Construction Contract.

 

1

--------------------------------------------------------------------------------


 

7.             Contractor hereby acknowledges that notwithstanding anything to
the contrary in the Construction Contract, the Loan proceeds shall be disbursed
in accordance with the terms and conditions of the Loan Agreement.

 

8.             Contractor hereby represents and warrants to Administrative Bank
that it is duly licensed to conduct business in the jurisdiction where such
construction work is to be performed.

 

**Signature on following page**

 

2

--------------------------------------------------------------------------------


 

This Contractor’s Certificate is effective from and after October 24, 2014.

 

 

CONTRACTOR

 

 

 

OKLAND CONSTRUCTION COMPANY., INC., a Utah corporation

 

 

 

 

 

By:

/s/ John McEntire

 

Name:

John McEntire

 

Title:

Secretary/Treasurer

 

3

--------------------------------------------------------------------------------


 

Attachment II

 

ARCHITECT’S CERTIFICATE

 

The undersigned (the “Architect”) hereby consents to the assignment by O.com
Land, LLC, a Utah limited liability company (“Borrower”), to U.S. Bank National
Association, as Administrative Bank for the Banks (“Administrative Bank”) of the
architect contract dated May 7, 2014 (together with all amendments and
supplements thereto, the “Architect Contract”) for the construction of
improvements on the Property described in the Assignment of Contracts, Plans and
Specifications set forth above (the “Assignment”), and in consideration of the
Banks’ making the Loan to Borrower, Contractor hereby covenants and agrees with
Borrower and Administrative Bank as follows.  Capitalized terms not otherwise
defined shall have the meaning given in the Assignment:

 

1.             Upon the occurrence of (i) any default under the Loan Agreement,
(ii) delivery by Administrative Bank to Architect of a written notice stating
that Administrative Bank has elected to replace Borrower as the owner or similar
party under the Architect Contract, and (iii) payment to Architect by
Administrative Bank and/or Borrower of all sums due and owing to Architect by
Borrower pursuant to the terms of the Architect Contract, then Architect shall,
at Administrative Bank’s request, continue performance on Administrative Bank’s
behalf under the Architect Contract in accordance with its terms. 
Administrative Bank will thereupon have all rights and interests of the owner or
similar party under the Architect Contract in the use of the plans and
specifications, including all architectural working drawings, for the
construction of the Improvements (the “Plans”) prepared by Architect.

 

2.             Architect, as an expression of professional opinion based upon
Architect’s best knowledge, information and belief, but without guarantee or
warranty, expressed or implied, states to Administrative Bank as follows:

 

a.             The Plans are in substantial conformance with building codes,
applicable as of the date of the issuance of the building permits with respect
thereto, as such building codes have been interpreted during the “plan check”
process;

 

b.             The Plans are consistent with the selected geotechnical design
options and the recommendations with respect thereto set forth in the written
report prepared by the soils engineer relative to the Property and delivered to
Architect; and

 

c.             The Plans are sufficiently complete to allow construction of the
Improvements when considered in conjunction with the shop drawings and other
submittals required by, and the requests for information, interpretations,
change orders and construction change directives contemplated in, the contract
documents between Borrower and any contractor, subcontractor or supplier with
whom Borrower has entered into or shall hereafter enter into any contracts
relating to the construction of the Improvements.

 

3.             Architect agrees to certify to Administrative Bank from time to
time during the construction of the Improvements concerning the status of the
construction of the Improvements and other matters requested by Administrative
Bank.

 

4.             Architect represents and warrants that it has been retained by
Borrower and has agreed to act as the independent architect to inspect and
perform construction administration during the construction of the Improvements
in accordance with the Architect Contract.  In order to induce Administrative
Bank to make the Loan and to rely upon such inspection and construction
administration to be performed by Architect, Architect agrees that it will act
to protect the interest of Administrative

 

4

--------------------------------------------------------------------------------


 

Bank in making such inspections and certifications required to be delivered to
Administrative Bank in connection with Borrower’s requests for advances under
the Loan Agreement and will continue to act as the architect performing
inspection and construction administration notwithstanding any default by
Borrower in payment of any fees due Architect; provided that it will be paid and
will receive such other performance that Architect may be entitled to in
accordance with the Architect Contract.  Architect agrees that its
certifications will reflect that it has made such on-site inspections and other
review of the construction and the contracts for such construction, the records
of Borrower and/or the contractors, and such other matters as it deems necessary
in order to make an independent certification as to all the matters which the
Loan Agreement requires as a condition of advances on the Loan provided for
therein.

 

5.             Nothing contained herein shall be deemed to constitute Architect
as the agent of Administrative Bank and no relationship of principal and agent
or employment between Architect and Administrative Bank is intended, it being
expressly understood that Architect is acting as an independent contractor to
inspect and perform construction administration during the progress of the
construction but without any power or authority to approve any change in the
Plans or to authorize any deviation therefrom during the course of the
construction which would change the costs of construction of the Improvements by
more than $750,000 for any single item or $1,500,000 in the aggregate for all
items, unless such change or deviation has been approved in writing by
Administrative Bank.

 

6.             Recognizing that the Americans With Disabilities Act (the “ADA”)
is federal civil rights legislation and that the requirements of the ADA will be
subject to various and possibly contradictory interpretations by courts and
governmental authorities, Architect cannot and does not warrant or guaranty that
the Plans will comply with interpretations of the ADA requirements.  Architect
states to Administrative Bank only that in preparing the Plans, the Architect
has exercised the professional care, skill and judgment ordinarily exercised by
licensed architects under like circumstances to interpret and comply with the
accessibility requirements of the ADA, and relevant regulations promulgated
thereunder by the U.S. Architectural and Transportation Barriers Compliance
Board and the U.S. Department of Justice, applicable to the construction of new
structures as of the date of issuance of the building permit for such
improvements.

 

7.             All capitalized terms not specifically defined in this
Architect’s Certificate shall have the meanings given them in the Loan
Agreement.

 

**Signature on following page**

 

5

--------------------------------------------------------------------------------


 

This Architect’s Certificate is effective from and after October 24, 2014.

 

 

ARCHITECT

 

 

 

EDA Architects, Inc.

 

 

 

 

 

By:

/s/ Peter du P. Emerson

 

Name:

Peter du P. Emerson

 

Title:

Exec Off Ops

 

6

--------------------------------------------------------------------------------